DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1, in the response filed July 6, 2021, have been entered.
Claims 1-2 and 4-9 are currently pending in the above identified application.
Claims 6-9 have been withdrawn from consideration as being directed towards the non-elected invention.

	
Withdrawn Rejections
The 35 U.S.C. §112, 1st paragraph and 2nd paragraph, rejection(s) of claims 1-2 and 4-5, made of record in the office action mailed January 7, 2021 have/has been withdrawn due to Applicant’s amendment in the response filed July 6, 2021.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0243141 to Goda in view of US Pub. No. 2009/0029165 to Goda (Goda ‘165 herewithin) and USPN 5,780,155 to Ishizawa.
claims 1-2 and 4, Goda teaches a polyester based conjugate fiber (heat-bondable conjugate fiber) comprising a fiber forming resin component (first component) containing a polyester-based resin, such as polyethylene terephthalate (claim 2) and a thermoadhesive resin (second component) having a melting point of at least 20°C lower than the fiber forming resin component (polyester-based resin), such as a polyolefin resin, specifically polypropylene, high density polyethylene, middle density polyethylene, low density polyethylene, linear low density polyethylene, copolypropylene, and modified polypropylene (polyolefin-based resin being selected from the group consisting of polyethylene, polypropylene, a copolymer with the main component being propylene, and a combination thereof) (Goda, abstract, para 0029-0032).  Goda teaches the fiber having a number of crimps 8.5 peaks/25 mm (crests/2.5 cm) or more, preferably 9 to 20 peaks/25 mm, and that if below 8.5 peaks/25 mm, the conjugate fiber is hard to pass through a screen and is easy to form a fiber block, and if exceed 20 peaks/25 mm, fiber-to-fiber entanglement is too strong that pilling is easily generated (Id., para 0036, 0038).  Goda teaches the crimp modulus being 70% or more (Id., para 0036).  Goda teaches the conjugate fiber being thermoadhesive (heat-bondable) and being side-by-side or eccentric core/sheath, preferably eccentric core-sheath so that the thermoadhesive component is disposed in all directions (Id., para 0043-0044).  Goda teaches the fiber being used for airlaid nonwoven fabrics that is satisfactory in texture and is bulky (Id., para 0002, 0010).  
Goda is silent with regards to the crimp being three-dimensional actualized crimp having a three-dimensional crimp shape of a spiral or an ohm shape where a crest is not acutely angled but is rounded and three-dimensionally twisted and Goda is silent with regards to the elongation of the fiber being 50 to 120%.
However, Goda ‘165 teaches a thermoadhesive conjugate fiber, such as eccentric core/sheath fiber, being made of a fiber forming resin component, preferable polyethylene terephthalate, and a crystalline thermoplastic resin having a melting point at least 20°C lower than that of the fiber forming 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the conjugate fiber of Goda, wherein the conjugate fiber has an elongation in the range of 60% to 600% as taught by Goda ‘165 and has a helical, or spiral, crimp as taught by Goda ‘165 and Ishizawa, motivated by the desire of forming conventionally known elongation and crimp styles predictably suitable for thermoadhesive conjugate fiber containing a lower melting sheath, such as formed of polyethylene, polypropylene, or propylene copolymer resin, and higher melting sheath, such as polyethylene terephthalate, and by the desire to ensure adequate strength and adhesiveness of the fiber without reducing the ability to increase the strength of a nonwoven formed of the fiber as taught by Goda ‘165  and the ensure high bulkiness and recovery of the fiber as taught by Ishizawa.  As the 
While the reference does not specifically teach the claimed range of an elongation of 50 to 120% and a crimp modulus of 93.9 to 98.4%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the elongation and crimp modulus, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and the desire to predictably influence the properties of the fiber and nonwoven formed of the fiber include the strength and adhesiveness of the fiber and strength of the formed nonwoven as taught by Goda ‘165 as influenced by the elongation of the fiber. 
Regarding claim 4, the prior art combination teaches the fiber having a fineness from 3 to 9 dtex (Goda, para 0035).  While the reference does not specifically teach the claimed range of 0.9 to 8.0 dtex, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goda in view of Goda ‘165 and Ishizawa, as applied to claims 1-2 and 4 above, further in view of US Pub. No. 2012/0184168 to Suzuki.
Regarding claim 5, the prior art combination does not teach an inorganic fine particle being contained in the conjugate fiber in an amount from 0.1 to 10 mass% based on the mass of the conjugate fiber. 
However, Suzuki teaches a thermal bonding conjugate fiber having an eccentric core-sheath structure, with a polyester core, including a polyethylene terephthalate, and polyolefin sheath having a melting point at least 15°C lower than a melting point of the polyester, including high density polyethylene, linear low density polyethylene, low density polyethylene, polypropylene (propylene homopolymer), ethylene-propylene copolymer having propylene as the main component thereof, and ethylene-propylene-butene-1 copolymer having propylene as the main component thereof, that crimps under heat (Suzuki, abstract, para 0015-0018).  Suzuki teaches inorganic fine particle being added to the conjugate fiber to impart a drape feeling originating in its own weight and a smoothness to the touch, and to obtain a fiber with excellent softness due to the formation of spaces such as voids and cracks within and without, preferably range of 1 to 5 wt% based on the weight of the fiber (Id., para 0029, 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of the prior art combination, wherein the fiber further comprises the inorganic fine particles of Suzuki in the amount of 1 to 5% by weight of the fiber, motivated by the desire of using conventionally known additives predictably suitable for use in thermoadhesive conjugate fibers having .

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive with regards to the prior art rejection. 
Applicant argues, with regards to the application of Goda ‘141, Goda ‘165, Ishizawa and Suzuki, either taken alone or in combination at least fails to disclose the heat-bondable conjugate fiber having an elongation of 50 to 120% and a crimp modulus of 93.9 to 98.4%.  Examiner respectfully disagrees. Goda teaches a crimp modulus being 70% or more.  Goda ‘165 teaches an elongation from 60 to 600% and the impact of the elongation on the properties of the fiber, including adhesion and strength that would motivated one of ordinary skill in the art before the effective filing date to optimize the elongation.  As the crimp modulus and elongation overlap with the claimed range, a prima facie case of obviousness exists.
Applicant argues that the elongation of 50 to 120% and the crimp modulus of 93.9 to 98.4% selected in the present application brings unexpected technical effects, specifically softness and stability of the actualized crimp configuration during processing and therefore bulkiness, pointing to the examples present in Table 1 of the present application.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).   Applicant points to Table 1 in the instant disclosure as providing support.  All of the inventive fibers have three-dimensional actualized crimp whereas the comparative fibers have two-dimensional mechanical crimp.  This appears to be a key distinction when comparing the properties.  As the prior art combination renders obvious three dimensional crimp, this feature would flow naturally from the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5,102,724 to Okawahara teaches soft elongation recovery owing to the strong crimp dimensional crimp of the fiber.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A GILLETT/Examiner, Art Unit 1789